Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 19, 2020

                                     No. 04-19-00757-CV

               FEDEX CORPORATION and FedEx Corporate Services, Inc.,
                               Appellants

                                              v.

    Michelle CONTRERAS, Individually and as Representative of the Estate of Christopher
 Talamantez, II, Deceased, Krystal Saldana a/n/f of C.M.T II and J.T., Minors, Victoria Campos
 a/n/f of D.C., a Minor, and Christopher Talamantez, Sr., Aurelio Fernando Perez, Individually
  and as Representative of the Estate of Christian Adam Vasquez, Deceased, Alexis Sanchez,
Individually and as Representative of the Estate of Christian Vasquez, Deceased, Alexis Sanchez
                             a/n/f of Christian Vasquez, Jr., a Minor,
                                             Appellees


                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI22752
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Patricia O. Alvarez, Justice
              Beth Watkins, Justice

      On June 29, 2020, appellants filed a Motion to Strike or Refuse Consideration of
Supplemental Clerk's Record. Appellants' motion is DENIED AS MOOT.




                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court